           Case 1:18-cv-04115-PAE Document 241
                                           243 Filed 05/13/20
                                                     05/15/20 Page 1 of 1
                                                                                            Seyfarth Shaw LLP
                                                                                             620 Eighth Avenue
                                                                                      New York, New York 10018
                                                                                               T (212) 218-5500
                                                                                               F (212) 218-5526

                                                                                            kbitar@seyfarth.com
                                                                                               T (212) 218-5261

                                                                                              www.seyfarth.com


May 13, 2020

Via ECF

The Honorable Paul A. Engelmayer
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square- Courtroom 1305
New York, NY 10007-1312

Re:      Canosa v. Weinstein, et al; Case No. 18-cv-04115-PAE

Dear Judge Engelmayer:
       We are counsel to Defendants The Weinstein Company, LLC and The Weinstein
Company Holdings, LLC, (collectively “TWC” or “the debtors”) in connection with the above-
captioned matter.
       TWC writes in accordance with the Court’s December 13, 2019 Order (ECF 120) requiring
regular updates as to the status of TWC’s bankruptcy proceedings and developments with the
potential “global” class settlement.

         In our last report of April 13, 2020, we advised that the parties continue to make progress
in completing the settlement. Since then, the settlement drafts continue to be revised and counsel
for all parties have had several discussions regarding these markups. In short, the parties are
closer to completing the settlement but the settlement is not yet final, nor is that imminent, despite
reports to the contrary in the media.

        There are no other relevant updates from TWC at this time. We will continue to provide
Your Honor with regular updates every 30 days pursuant to the Court’s December 13, 2019 Order,
and will advise of any material developments on an accelerated basis.


Respectfully submitted,                           The Court appreciates the update.

SEYFARTH SHAW LLP                          SO ORDERED.

/s/ Karen Bitar                                                
                                                         __________________________________
                                                               PAUL A. ENGELMAYER
Karen Bitar                                                    United States District Judge
cc: All Counsel of Record
                                                  May 15, 2020


63885301v.1 / 105478-000012 / 5/13/2020 4:24 PM
